DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 07/07/2022, has been entered and carefully considered. 
Claims 1, 7, 10 and 15 have been amended; Claims 6 and 14 have been cancelled and Claims 1-5, 7-13, 15-17 remain pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims significantly which necessitate the new ground rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2020/0351837) in view of Chou et al (US 2018/0183551). 

Regarding claim 1, Hwang teaches an operation method of a terminal in a communication system, the operation method comprising: 
receiving, from the base station, downlink control information (DCI) in a bandwidth part (BWP) I (Fig. 11, step 200; it’s noted that DCI is received in BWP 1); identifying resource assignment information and BWP indication information included in the DCI (Fig. 11, step 201; [0134]); changing an active BWP from the BWP i to a BWP j indicated by the BWP indication information; and performing communications with the base station using the resource assignment information included in the DCI in the BWP j, wherein i and j are different natural numbers (Fig. 11, step 202; [0135]).
	Hwang doesn’t explicitly teach that receiving, from a base station, a first radio resource control (RRC) message including bandwidth part configuration which includes information indicating a location and a size of each of BWPs, information indicating subcarrier spacing for the each of BWPs, and information indicating cyclic prefix for the each of BWPs. 
	Chou teaches that receiving, from a base station, a first radio resource control (RRC) message ([0089], transmitted via dedicated RRC message”) including bandwidth part configuration which includes information indicating a location and a size of each of BWPs, information indicating subcarrier spacing for the each of BWPs, and information indicating cyclic prefix for the each of BWPs ([0048], “Each BWP configuration may comprises a PHY composition, which may includes … a bandwidth in frequency domain; and a frequency location of the BWP configuration”; it’s noted that a bandwidth in frequency domain correspond to the size of a BWP; also see Fig. 3). 
	Before filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chou in the system disclosed by Hwang for the purpose of dynamically configure the RAN profile settings to accommodate the communication capability and service requirements of each UE in the cell (see paragraph 0005 of Chou). 

Regarding claim 2, 11, the aforementioned references further teach that the DCI is a DCI format 1_1 (Hwang, [0135], “DCI format 1_1”).

Regarding claim 3, 12, the aforementioned references further teach that the DCI further includes a BWP change notification indicating that a BWP change is requested (Hwang, [0135]).

Regarding claim 4, 13, the aforementioned references further teach that the DCI further includes a BWP changing point, wherein the active BWP is changed at a point indicated by the BWP changing point (Hwang, [0135], “a changed BWP can be applied from a slot or a symbol carrying a PDSCH scheduled by DCI in the case of DL BWP switching”).

Regarding claim 5, the aforementioned references further teach that the point is a starting point of a slot (Hwang, [0135], “a changed BWP can be applied from a slot or a symbol carrying a PDSCH scheduled by DCI in the case of DL BWP switching”).

Regarding claim 10, Hwang teaches an operation method of a base station in a communication system, the operation method comprising: 
generating downlink control information (DCI) including resource assignment information and bandwidth part (BWP) indication information; transmitting, to a terminal, the DCI in a BWP I; (Fig. 11, step 200; it’s noted that DCI is received in BWP 1); changing an active BWP from the BWP i to a BWP j indicated by the BWP indication information; and performing communications with the base station using the resource assignment information included in the DCI in the BWP j, wherein i and j are different natural numbers (Fig. 11, step 202; [0135]).
Hwang doesn’t explicitly teach that transmitting a first radio resource control (RRC) message including bandwidth part configuration which includes information indicating a location and a size of each of BWPs, information indicating subcarrier spacing for the each of BWPs, and information indicating cyclic prefix for the each of BWPs. 
	Chou teaches that transmitting a first radio resource control (RRC) message ([0089], transmitted via dedicated RRC message”) including bandwidth part configuration which includes information indicating a location and a size of each of BWPs, information indicating subcarrier spacing for the each of BWPs, and information indicating cyclic prefix for the each of BWPs ([0048], “Each BWP configuration may comprises a PHY composition, which may includes … a bandwidth in frequency domain; and a frequency location of the BWP configuration”; it’s noted that a bandwidth in frequency domain correspond to the size of a BWP; also see Fig. 3). 
	Before filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Chou in the system disclosed by Hwang for the purpose of dynamically configure the RAN profile settings to accommodate the communication capability and service requirements of each UE in the cell (see paragraph 0005 of Chou). 

Claims 7-9, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Chou, further in view of Tsai et al (US 2021/0076445). 
Regarding claim 7, Hwang in view of Chou teaches all the limitations except that receiving, from the base station, a second RRC message including a BWP inactivity timer used for changing the active BWP. Tsai teaches the above limitation ([0230]). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tsai in the system disclosed by Hwang for the purpose of balancing wireless communication traffic efficiency with power savings (see para 0177 of Tsai). 

Regarding claim 8, Hwang in view of Chou and Tsai further teaches when the BWP inactivity timer expires, the active BWP is changed to a default BWP (Tsai, [0177]).

Regarding claim 9, Hwang in view of Chou and Tsai further teaches that a change of the active BWP triggered by the BWP inactivity timer is delayed when the DCI including the BWP indication information is received (Hwang, [0158]-[0159]).

Regarding claim 15, Hwang in view of Chou and Tsai further teaches that: transmitting, to the terminal, a RRC message including a BWP inactivity timer used for changing the active BWP (Tsai, [0230]).

Regarding claim 16, Hwang in view of Chou and Tsai further teaches that, when the BWP inactivity timer expires, the active BWP is changed to a default BWP (Tsai, [0177]).

Regarding claim 17, Hwang in view of Chou and Tsai further teaches that a change of the active BWP triggered by the BWP inactivity timer is delayed when the DCI including the BWP indication information is transmitted (Hwang, [0158]-[0159]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411